Citation Nr: 0816915	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  97-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953. 

The case arose from a November 1996 rating decision issued by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which declined 
to reopen a claim for service connection for PTB.  In April 
2000, the veteran testified at a Central Office Board hearing 
in Washington, DC.  A copy of the transcript is in the 
record.  

In December 2000, the Board determined that new and material 
evidence sufficient to reopen a claim for entitlement to 
service connection for PTB had not been received.  The 
December 2000 Board decision was vacated and remanded by 
order of the United States Court of Appeals for Veterans 
Claims (Court) dated May 4, 2001.   

By letter dated in April 2003, the Board informed the veteran 
that the Veterans Law Judge (VLJ) who conducted his hearing 
in June 2000 was no longer employed at the Board and that the 
veteran had the right to another hearing before another VLJ.  
In a May 2003 response, in the veteran indicated that he did 
not want another hearing.  

In June 2003, the Board remanded the case to the RO for 
additional notice and for readjudication of the claim to 
reopen.  In August 2004, the Board found that new and 
material evidence had been received and reopened the claim 
for service connection for PTB, and remanded the case to the 
RO for additional notice and for readjudication addressing 
specific regulations, VA General Counsel opinion, and Court 
precedent.  

In May 2005, the Board again remanded this case to the RO for 
specific notice pertaining to direct and presumptive service 
connection, and for readjudication addressing specific 
regulations, VA General Counsel opinion, and Court precedent.  

In December 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded a December 2006 
Board decision.  The Joint Motion for Remand accompanying the 
Court's order reflects the December 2006 Board decision was 
vacated and remanded because of "a glaring internal 
inconsistency" between the Board's finding that inactive 
tuberculosis of the reinfection type was not "noted" (or 
recorded) in the service entrance examination so as to 
warrant the presumption of sound condition at service 
entrance (pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(b)), and the Board's apparent finding that there was 
a notation of inactive tuberculosis of the reinfection type 
at enlistment that, under 38 C.F.R. § 3.371, would prevent 
the grant of service connection under the chronic disease 
three year post-service presumptive provisions for 
tuberculosis under 38 C.F.R. § 3.307.


FINDINGS OF FACT

1.  The veteran's PTB was not noted on the service entrance 
examination.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's PTB existed prior to service.

3.  The veteran's PTB permanently increased in severity 
during service. 


CONCLUSIONS OF LAW

1.  The veteran's PTB clearly and unmistakably existed prior 
to his entry into military service and the presumption of 
soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 
38 C.F.R. §§ 3.304(b), 3.306(b) (2007).

2.  The veteran's preexisting PTB clearly and unmistakably 
was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 
3.306(b), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
September 2003, September 2004, May 2005, December 2005, and 
March 2006 satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, what 
evidence the veteran should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  The March 2006 VA notice letter specifically advised 
the veteran regarding additional elements of a service-
connection claim of degree of disability and the effective 
date of an award.  

In a December 2005 letter, VA specifically advised the 
appellant that, if pulmonary tuberculosis were found to 
preexist service, the veteran would not be eligible for 
service connection on a direct or presumptive basis.  In 
letters dated in January and April 2006, the veteran's 
attorney wrote that they had no additional evidence or 
information to submit.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

Service and VA medical records, VA examination reports and 
medical opinion, private medical opinion, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the service 
connection issue on appeal, and that VA has satisfied the 
duty to assist.  

In compliance with the Board's May 2005 remand, the RO issued 
a notice letter to the appellant, then readjudicated the 
appellant's claim and issued a Supplemental Statement of the 
Case in March 2006.  The Board finds that VA has 
substantially complied with the Board's May 2005 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  As noted above, the claimant 
has been provided with the content-complying notice required 
under the holding in Pelegrini prior to the issuance of a 
March 2006 Supplemental Statement of the Case.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

Moreover, in light of the favorable nature of this Board 
decision, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Service Connection for PTB

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such 
conditions as are recorded in examination reports are to be 
considered as noted."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board finds that the veteran's PTB was not 
"noted" on the service entrance examination.  Although X-
rays were taken of the veteran's lungs at the 1951 service 
entrance examination, nothing was written on the examination 
report to indicate any lung or breathing problems, including 
PTB.  Because PTB was not "noted" at the time of the 1951 
service entrance examination, the veteran is entitled to the 
presumption of sound condition.  38 U.S.C.A. § 1111. 

In this veteran's case, and after a review of all the 
evidence of record, the Board finds that the presumption of 
sound condition of the lungs is rebutted by clear and 
unmistakable (obvious and manifest) evidence that the 
veteran's PTB pre-existed service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  The October 1956 interpretation of 1951 
service entrance chest X-ray findings show fibrous densities 
in the right 2nd anterior interspace that had the typical 
appearance of minimal fibroid tuberculosis of the reinfection 
type.  Neither VA nor private medical opinion evidence 
includes evidence or opinion that PTB did not preexist 
service.  The private medical opinion evidence only indicates 
a post-service reactivation of a pre-existing PTB.  The 
medical evidence shows the onset of the reactivation was 
after service in about 1955.  See Bagby  v. Derwinski, 1 Vet. 
App. 225, 228 (presumption of soundness was rebutted by in-
service hospital records and post-service statement of former 
physician of pre-service diagnosis and treatment).

The veteran submitted a documentary entitled The 38th 
Parallel -- Korean Conflict, depicting the harsh combat and 
winter environment experienced by soldiers during the Korean 
War.  He also testified at a personal hearing that the harsh 
combat and winter environment and other factors such as 
reduced nutrition during his Korean Conflict service caused 
his PTB to manifest or reactivate itself within three years 
after separation from service.  

The Board further finds that the evidence demonstrates that 
the veteran's PTB was aggravated in service, as evidence by 
manifestation to a compensable degree within three years of 
service separation.  38 C.F.R. §§ 3.307, 3.309.  Although 
service medical records dated from 1951 to 1953 are negative 
for any complaints, treatment, or diagnosis of PTB or 
breathing or lung difficulties, the evidence shows after 
service in about 1956, and within three years of service 
separation, the veteran's PTB was reactivated.  For example, 
a July 1997 letter from cardiologist 
K. L., M.D., includes the opinion that the veteran had 
untreated PTB due to the absence of microbiologic 
documentation with clearly present symptoms and signs of 
active disease within three years following service.  

The evidence shows that within the three year presumptive 
post-service period, the veteran's preexisting PTB underwent 
a "reactivation."  According to 38 C.F.R. § 3.307(a) and 
38 C.F.R. § 3.309(a), the chronic disease of PTB will be 
considered "aggravated" in service if it manifests to a 
degree of 10 percent or more within three years after 
service.    

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3-
2003 and in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and clear and unmistakable evidence shows that it 
was not aggravated by service.  VAOPGCPREC 3-2003.  In Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry; then the burden falls on the 
government to rebut the presumption of soundness; and that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA show by 
clear and unmistakable evidence both that (1) the veteran's 
disability existed prior to service, and (2) that the 
preexisting disability was not aggravated during service.  

In this case, in the above analysis, the Board applied the 
clear and unmistakable evidence standard to find that the 
veteran's PBT clearly and unmistakably existed prior to 
service; however, the Board also finds that the evidence does 
not clearly and unmistakable show that the preexisting PBT 
was not aggravated during service, which for aggravation 
purposes includes the three year presumptive post-service 
period.  

As the standard is clear and unmistakable evidence to rebut 
the presumption of sound condition at service entrance, the 
rule of resolving reasonable doubt in the veteran's favor is 
not applicable in this case.  As a result, the Board finds 
that the veteran's preexisting PTB was aggravated by service, 
and the grant of service connection for PTB is warranted.


ORDER

Service connection for PTB is granted.



___________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


